Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-9 and newly added claims 20-25, species 7 (Figs. 22-29), in the reply filed on 02/02/2021 is acknowledged.  Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Thus, claims 1-9 and 20-25 are presently pending in this application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The limitation “the bone of the talar dome,” in claim 4; “made from a talus” in claim 20 is claiming the human body which is considered non-statutory subject matter.  The applicant is advised to change the claim language to include "configured to" or “adapted to."
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Mahfouz (2016/0361071).
Regarding claim 1, Mahfouz discloses an anatomically fitted talar component (Fig. 7) for use in an ankle replacement system 82 (Fig. 7) comprising: a body 86 (Fig. 7) including: a talar surface (surface of talus component 86 that engages bone; Fig. 7) having a portion contoured to approximately or exactly fit with a surface portion of a three-dimensional rendering of bone of a talar dome (pars. 0045 and 0066 discloses the talus component 86 has curvatures that match the arcs of the talus bone scanned using x-ray imaging where this curvature is fully capable of approximately or exactly fitting the scanned talus bone image); and a tibial surface (the surface that engages bearing 88; Fig. 7) configured for forming a joint with a second component 84 (Fig. 7) of the ankle replacement system (as shown in Fig. 7).
Regarding claim 4, as best understood, Mahfouz discloses the portion of the talar surface approximately or exactly fits with a resected surface portion of the corresponding surface portion of the bone of the talar dome (par. 0074 and Fig. 13 discloses resection of the talus bone where the talar surface of component 86 has a curvature is fully capable of performing the intended use of approximately or exactly fitting the resected surface of the bone). 
Regarding claim 5, Mahfouz discloses the talar surface further comprises at least one protrusion (92A/92B; Fig. 7) shaped to fit a resected portion of bone of the talar dome (the protrusions are fully capable of fitting the resected portion of the resected talar dome shown in Fig. 13).
Regarding claims 6-7, Mahfouz discloses wherein the portion of the talar surface exactly fits with the corresponding surface portion of the three dimensional rendering of the bone of the talar dome (par. 0074 and Fig. 13 discloses a prosthetic component having talus component 174 that is shaped to fit against resected surface 179 of talus 25) and wherein the portion of the talar surface approximately fits with the corresponding surface portion of the three dimensional rendering of the bone of the talar dome or approximately fits with the corresponding surface portion of the bone of the talar dome (Fig. 0074 and Fig. 13 disclose a prosthetic component having talus component 174 that is shaped to fit against resected surface 179 of talus 25, which is fully capable of being an approximate fit).  

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz (2016/0361071) in view of Hensley et al. (2013/0204384) “Hensley”. 
Mahfouz discloses the claimed invention of claim 1; except for three dimensional rendering of cancellous bone of the talar dome;  wherein the three dimensional rendering includes a portion of cancellous bone of the talar dome that is exposed by resection of a portion of cortical bone of the talar dome; the three-dimensional rendering of the bone of the talar dome is made from a talus wherein the cortical bone of the talus has been removed leaving all cancellous bone of the talus; the three-dimensional rendering of the cancellous bone of the talar dome is made from a talus wherein none of the cancellous bone of the talar dome has been resected.  However, Hensley teaches a similar invention comprising a three dimension rendering of cancellous bone of the talar dome (par. 0026 discloses ankle joint and par. 0031 discloses imaging of cancellous bone); wherein the three dimensional rendering includes a portion of cancellous bone of the talar dome that is exposed by resection of a portion of cortical bone of the talar dome (par. 0026 discloses resection planes 74/76/78/80/82 of cancellous bone); the three-dimensional rendering of the bone of the talar dome is made from a talus wherein the cortical bone of the talus has been removed leaving all cancellous bone of the talus (par. 0031 discloses the porous construct 101 replicates the full layer of cancellous bone which is accessible when cortical bone has been removed); the three-dimensional rendering of the cancellous bone of the talar dome is made from a talus wherein none of the cancellous bone of the talar dome has been resected (par. 0005 discloses scanning the bone before making the resections).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Mahfouz to include three dimensional rendering of cancellous bone of the talar dome;  wherein the three dimensional rendering includes a portion 
Claim 8 is under 35 U.S.C. 103 as being unpatentable over Mahfouz (2016/0361071) in view of Hensley et al. (2013/0204384) “Hensley” further in view of Bojarski et al. (2011/0029093) “Bojarski”. 
Mahfouz discloses the claimed invention of claims 1 and 3, except for the three dimensional rendering has been altered to compensate for injury to or disease of the talus. However, Bojarski teaches a similar invention directed to articular implants and surgical procedures derived from images of patients’ ankle joints (abstract and par. 0868 and Table 4 disclose ankle joints) comprising; wherein the three dimensional rendering has been altered to compensate for injury to or disease of the talus (par. 0229 discloses resecting a diseased bone using patient-specific imaging).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Mahfouz in view of Hensley to include the three dimensional rendering has been altered to compensate for injury to or disease of the talus, as taught and suggested by Bojarski, for providing implants having features that closely mimic individual patient specific anatomy while avoiding the diseased areas (par. 0012 of Bojarski). 
Claims 9, 20, 22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz (2016/0361071) in view of Bojarski et al. (2011/0029093) “Bojarski”. 
As best understood, Mahfouz discloses the claimed invention of claim 1; except for wherein the three dimensional rendering has been altered to compensate for injury to or disease of the talus and the bone of the talar dome has been altered to compensate for injury to or disease of the talus;  the three-dimensional rendering of the bone of the talar dome is made from a talus wherein a superior part of the talus has not been resected;; the three-dimensional rendering of the bone of the talar dome is made from a talus wherein none of a subchondral bone of the talus has been removed; the three-dimensional rendering of the bone of the talar dome is made from a talus wherein a subchondral bone of the talus has been resected only to an extent required to form one or more recesses within bone of the talus and wherein the three dimensional rendering includes cortical bone of the talar dome.
However, Bojarski teaches a similar invention directed to articular implants and surgical procedures derived from images of patients’ ankle joints (abstract and par. 0868 and Table 4 disclose ankle joints) comprising; wherein the three dimensional rendering has been altered to compensate for injury to or disease of the talus and the bone of the talar dome has been altered to compensate for injury to or disease of the talus (par. 0229 discloses resecting a diseased bone using patient-specific imaging); the three-dimensional rendering of the bone of the talar dome is made from a talus wherein a superior part of the talus has not been resected (par. 0290 discloses uncut surfaces); the three-dimensional rendering of the bone of the talar dome is made from a talus wherein none of a subchondral bone of the talus has been removed (par. 0247 discloses uncut subchondral bone); the three-dimensional rendering of the bone of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Mahfouz to include the three dimensional rendering has been altered to compensate for injury to or disease of the talus and the bone of the talar dome has been altered to compensate for injury to or disease of the talus;  the three-dimensional rendering of the bone of the talar dome is made from a talus wherein a superior part of the talus has not been resected; the three-dimensional rendering of the bone of the talar dome is made from a talus wherein none of a subchondral bone of the talus has been removed; the three-dimensional rendering of the bone of the talar dome is made from a talus wherein a subchondral bone of the talus has been resected only to an extent required to form one or more recesses within bone of the talus and wherein the three dimensional rendering includes cortical bone of the talar dome, as taught and suggested by Bojarski, for providing implants having features that closely mimic individual patient specific anatomy (par. 0012 of Bojarski). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774